REEVES, District Judge.
The question presented here is whether certain averments appearing in the answers of the plaintiff to the counter-claims of the defendants should be stricken.
 An examination of the pleadings shows that the averments in said answers are proper responsive pleading. The two defendants filed separate counter-claims to plaintiff’s claim, which is a suit for malicious prosecution. On such counter-claims the defendants sought recovery for claims therein stated against the plaintiff. Paragraph by paragraph the plaintiff made answer to such averments and the several motions of the defendants -to strike followed. It is the law that a counter-claim must be pleaded as fully and distinctly and with the same substantial requisites as an original cause of action. In like manner, the answer to a counter-claim must, under the laws, be precisely as full and complete as an answer in an original suit.
It is unnecessary to set out the averments sought to be stricken for the reason that each and every one is apt and pertinent and constitute, if the averments are true, a complete defense. Accordingly said motions to strike, and each of them, will be denied.